DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on December 14, 2020:
Claims 1, 3, 6-10, 13 and 15-20 are pending.  Claims 2, 4, 5, 11, 12 and 14 have been canceled as per Applicant’s request;
The 112 rejections have been overcome in light of the amendment;
The 102 rejection to Woo is withdrawn in light of the amendment;
The 102 and 103 rejections to Kwon are also withdrawn in light of the amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Theresa R. Stadheim with on January 4, 2021.
The application has been amended as follows: 
In claim 16, at line 4, after “the plate portion,” delete -- wherein the tab portions of the plurality of electrodes are aligned at an end of the stack along an axis defined by a height of the stack,--;
In claim 18, at line 2, after “along”, replace “the” with -- a --;
In claim 20, at line 2, amend the phrase “the inset area on an opposing end of the” to -- a tab portion of an adjacent--.
Allowable Subject Matter
Claims 1, 3, 6-10, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 (and dependent claims 3, 6 and 7), none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrode of at least claim 1 comprising the plate portion, tab portion, pair of insets and pair of recesses longitudinally aligned with the pair of insets as specifically recited therein.
With respect to claim 8 (and dependent claims 9, 10, 13 and 15), none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrode assembly of at least claim 8 comprising a plurality of electrodes in a stack, wherein at least a bottom electrode of the plurality of electrodes including a plate portion, tab portion, pair of insets and further wherein at least one of the electrodes includes a recessed area on a second end aligned with the inset area on a first end of the electrode, wherein the recessed area comprises a pair of recesses longitudinally aligned with the pair of insets as specifically recited therein.
With respect to claim 16 (and dependent claims 17-20), none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the rechargeable lithium-ion battery of at least claim 16 comprising an electrode assembly comprising a plurality of electrodes in a stack, wherein at least a bottom electrode of the plurality of electrodes including a plate portion, tab portion, pair of insets and further wherein at least one of the electrodes includes a recessed area on a second end aligned with the inset area on a first end of the electrode, wherein the recessed area comprises a pair of recesses longitudinally aligned with the pair of insets as specifically recited therein.
For example, the Examiner agrees with Applicant’s arguments including the argument that the prior art of record is void of any teaching or suggestion of the combination of the pair of insets and pair of recesses arranged as recited in the claims and wherein the pair of recesses are longitudinally aligned with a corresponding pair of insets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725